Citation Nr: 1028377	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-20 179	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an earlier effective date for a total evaluation 
for posttraumatic stress disorder (PTSD), prior to March 22, 
2000. 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In March 2001, the Veteran filed a claim for a total disability 
rating based on individual unemployability (TDIU) and an 
increased rating for PTSD.  A TDIU is for consideration only if a 
veteran is not already rated totally disabled under the rating 
schedule.  VAOPGCPREC 6-99 (Jun. 7, 1999).  In the September 2003 
rating decision, the RO granted the Veteran a 100 percent 
schedular rating for his service-connected PTSD.  The grant of a 
100 percent schedular rating for PTSD effectively rendered the 
TDIU claim moot.  The issue has been phrased accordingly.

In March 2008, the Board issued a decision granting an earlier 
effective date of March 22, 2000 for service-connected PTSD.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2009 order, 
the Court granted the parties' Joint Motion to partially vacate 
and remand the Board's March 2008, decision.  Pursuant to the 
actions requested in the Joint Motion, the earlier effective date 
issue was remanded to the Board for additional development and 
readjudication consistent with the directives contained therein.  


FINDINGS OF FACT

1.  In a July 1995 rating decision, service connection was 
granted for PTSD and a 10 percent rating was assigned effective 
December 1994, the date of the claim.  The Veteran did not 
initiate an appeal and it became final.

2.  In a September 1998 rating decision, an increased rating was 
denied; the Veteran did not initiate an appeal and it also became 
final.

3.  The Veteran's claim for an increased rating for PTSD was 
received in October 25, 1999.

4.  In a November 1999 rating decision, an increased rating was 
denied; the Veteran did not initiate an appeal.

5.  A March 22, 2000 VA hospital summary, pertaining to the 
Veteran's service-connected PTSD, was received by the RO in July 
2000.  

6.  The hospital summary constituted new and material evidence 
regarding the overall severity of the Veteran's PTSD, and was 
received within the appeal period for the November 1999 rating 
decision; thus the Veteran's October 1999, claim remains pending.

7.  The earliest date on which it was factually ascertainable 
that the Veteran's PTSD warranted a 100 percent evaluation was on 
March 22, 2000.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 22, 2000 for 
the total schedular evaluation for service-connected PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.156(b)3.157, 3.159, 3.400, 4.130, 
Diagnostic Code (DC) 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Effective Dates 

The Veteran is seeking the earliest possible effective date prior 
to March 22, 2000 for a 100 percent evaluation for service-
connected PTSD.

Generally, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

Moreover, the Board notes that the effective date of any award 
based on additional evidence would have been fixed in accordance 
with the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (new and material evidence received prior to 
the expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be considered 
as having been filed with the claim, which was pending at the 
beginning of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(providing that when new and material evidence is received within 
the appeal period, the effective date will be set as if the prior 
denial had not been made).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating an 
intent to apply for VA benefits from a claimant or representative 
may be considered an informal claim.  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).

The applicable statutory and regulatory provisions require that 
VA look to all communications from the Veteran which may be 
interpreted as applications or claims -formal and informal- for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2009); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b)(1).


Factual Background and Analysis

On October 25, 1999, the Veteran submitted a claim for an 
increased rating for PTSD; at the time, he was rated as 10 
percent disabling.  By rating decision dated in November 1999, 
the RO denied the increased disability rating.  The Veteran was 
notified of this determination, but did not initiate an appeal.  
Instead he submitted a written statement on January 12, 2000.  In 
that statement, he claimed that the examination notice had been 
sent to the wrong address and that he wished to reschedule the 
examination.  He also informed the RO that he continued to 
participate in PTSD group sessions and that he wanted the RO to 
obtain records of these sessions in support of his claim.

Additional evidence includes a VA discharge summary which shows 
the Veteran was admitted to an Inpatient PTSD Program on March 
22, 2000.  The greater part of this evidence is comprised of 
records of counseling sessions; medications prescribed; and a 
record of behavior observed by medical staff.  PTSD symptoms 
consistently shown include nightmares, anxiety triggers, 
irritability, problems with anger control, sleep disturbance, 
guilt.  However these records also show that during the course of 
his hospitalization the Veteran's sleep improved, he handled 
isolation and anxiety better, participated effectively in his 
treatment program, and interacted well with the other Veterans 
and staff.  In general, he was in a good mood, pleasant, and 
cooperative.  The Veteran was discharged in good condition in 
June 2000 with a GAF score of 45.  It was noted that the Veteran 
and been on medical disability from assembly line work at General 
Motors since 1993 due to a back injury.  

In a December 2000 rating decision, the Veteran was assigned a 
temporary total rating under the provisions of 38 C.F.R. § 4.30 
from March 22, 2000 to June 30, 2000 following psychiatric 
hospitalization for his PTSD.  A 50 percent evaluation was 
assigned thereafter.  

The Veteran filed a formal claim for TDIU on March 15, 2001, 
which was also construed by the RO has an informal claim for 
increased rating for PTSD.

In a September 2003 rating decision, the Veteran was granted a 
100 percent schedular disability rating for his service-connected 
PTSD, effective March 15, 2001, the date of his claim for 
increase.  The Veteran disagreed with the effective date 
assigned.  

In March 2008, the Board issued a decision granting an earlier 
effective for the Veteran's service-connected PTSD.  A May 2008 
rating decision effectuated the Board's decision, assigning a 100 
percent rating for PTSD from March 22, 2000.  The Veteran 
continued to disagree with the effective date assigned.  Through 
his representative, he asserts that his 100 percent schedular 
rating should be granted effective December 5, 1994, or 
alternatively, to March 22, 1999.  

The Joint Motion for Remand directed the Board to consider 
whether the January 2000 statement from the Veteran could be 
considered a notice of disagreement (NOD) to the November 1999 
rating decision.  The Joint Motion for Remand also found that, in 
the alternative, consideration should be given as to whether 
pursuant to 38 C.F.R. § 3.156(b), the January 2000 statement or 
any evidence refereced in it constitutes new and material 
evidence.  


1.  validity of  NOD

During the course of the appeal the Veteran's attorney, has 
argued that the January 2000 correspondence constituted a NOD and 
that VA had a duty to issue a statement of the case (SOC).  See 
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 19.28, 20.201 
(2009).  The Board disagrees.  

A written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the AOJ and a desire to contest the result will 
constitute an NOD.  38 C.F.R. § 20.201 (2009).  While special 
wording is not required, the NOD must be in terms which can be 
reasonably construed as disagreement with that determination and 
a desire for appellate review.  Id.  See also Gallegos v 
Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  Although the 
January 2000 statement was filed within one year of the decision, 
after careful review of the statement, the Board must conclude 
that it cannot be considered a valid notice of disagreement 
within the meaning of the regulation.  Even when giving a 
sympathetic and liberal reading to the Veteran's statement, it 
cannot reasonably be construed as disagreement with the November 
1999 rating decision and a desire for appellate review.  Instead, 
the Veteran merely requested that his VA examination be 
rescheduled and that VA obtain evidence in support of his claim.  


2.  new and material evidence - 38 C.F.R. § 3.156(b)

Ordinarily, the absence of an appeal would render the November 
1999 action final pursuant to 38 U.S.C.A. § 7105 (West 2002).  
However the Veteran had until November 2000, to submit either a 
NOD or new and material evidence.  38 C.F.R. § 3.156(b).  Here, 
the Board finds that the March 2000 VA hospital summary, 
submitted prior to the expiration of the one year period from the 
date of notification of the November 1999 rating decision, 
constituted new and material evidence with respect to the 
increased rating claim denied in that decision; the November 1999 
rating decision therefore did not become final.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 
13 Vet. App. 159, 161-62 (1999).  The March 2000 VA hospital 
summary served as the RO's basis for awarding the 100 percent 
schedular evaluation for PTSD and thus must be considered as 
having been filed with the Veteran's October 25, 1999 claim.

Given the Board's finding that finality did not attach to the 
RO's November 1999 action and having determined that October 25, 
1999, is the date of receipt of claim for purposes of assigning 
an effective date, the Board is obliged to review all the 
evidence of record from the preceding year to determine whether 
an ascertainable increase in the Veteran's PTSD had occurred.  In 
other words, the Board is required to determine whether any 
supporting evidence was submitted by the Veteran showing it was 
factually ascertainable that the PTSD warranted a 100 percent 
disability rating during the period from October 25, 1998 to 
October 25, 1999. 

Turning to the relevant timeframe, the Board notes there are few 
pertinent medical records between October 1998 and October 1999.  
Rather, it appears that the Veteran had no periods of inpatient 
treatment for PTSD and otherwise received only periodic treatment 
for transient symptoms.  

VA progress notes dated from 1998 through 2000 show that the 
Veteran continued to receive periodic follow up evaluation and 
therapy at the Mental health clinic for his PTSD.  These records 
show the Veteran had a history of numerous jobs of short duration 
rating from selling insurance, restaurant work, and working in a 
machine shop.  His longest employment was with General Motors in 
the paint shop from 1984 to 1993, where he was injured on the job 
and had not worked since.  His history of drug abuse and alcohol 
dependence were also noted.  Mental status examinations revealed 
the Veteran was generally alert and oriented.  Although he was 
isolated with little social interaction, he was also attentive, 
engaged, and contributed meaningfully during counseling sessions.  
No other significant abnormalities were noted.  These treatment 
records fail to provide evidence corresponding to a 100 percent 
evaluation.  

During a March 6, 2000 VA examination, the Veteran reported 
sporadic suicidal/homicidal thoughts, but no attempts.  He also 
elaborated on many PTSD symptoms to varying degrees.  The Veteran 
was overly talkative and mildly agitated in manner.  He was 
unable to think at an abstract level and was preoccupied with his 
earlier failed efforts, attitudes of family members, and guilt.  
However his insight and judgment were largely retained and he was 
seeking to reengage in social activities with limited success.  
His mood and affect were mildly dysphoric.  The clinical 
impression was chronic PTSD with a GAF score of 50.  The examiner 
did not otherwise suggest an increase in disability had occurred 
and did not ascribe an inability to work due to the Veteran's 
service-connected PTSD.

In order to warrant a 100 percent rating, the evidence must have 
shown total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, 
DC 9411.  Rather, the clinical findings overall describe a fairly 
consistent pattern of symptomatology and manifestations and the 
Veteran seemed to function fairly well.  Based on the findings 
from clinic visits during the relevant time frame, the criteria 
for a 100 percent were not met.  

Likewise, the medical treatment evidence between October 25 1999, 
the date of the claim, and the current effective date of March 
22, 2000, is of limited use in evaluating the severity of the 
PTSD.  The Board notes that while the Veteran underwent a VA 
examination in March 2000, just weeks prior to hospital 
admission, the clinical evaluation offered no indication that his 
service-connected PTSD rendered him unable to work at a 
substantially gainful occupation.  

Thus, there are no clinical findings demonstrating an increased 
severity of psychiatric symptoms, especially of such degree to 
implicate a 100 percent disability level prior to March 22, 2000.  
See Hazan, 10 Vet. App. at 519.




3.  December 5, 1994 effective date

The Veteran's final argument is essentially that the current 100 
percent rating should be applied retroactively to December 5, 
1994, because medical evidence currently in the claims file 
suggests that he was totally disabled at that time.  In support 
of this argument, the Veteran has submitted evidence, such as 
records from the Social Security Administration, pertaining to 
the severity of his disability in 1994 and letters from a VA 
psychologist dated in February 2003 and April 2004.

In his letters, the psychologist stated that the Veteran had been 
treated for PTSD since 1994, and at the VAMC Indianapolis, 
Indiana, since August 2002.  He explained that due to the 
severity of the Veteran's PTSD symptoms, he was incapable of 
working.  He also noted the Veteran had not been gainfully 
employed since April 1993 and that the severity of his PTSD has 
made employment impossible since that time.  It is not otherwise 
apparent from the letter whether the psychologist had examined 
the Veteran or had any basis to assess his condition prior to 
August 2002, which is when the Veteran first began treatment at 
the VAMC Indianapolis and presumably, first received treatment 
from the psychologist.

Moreover, there is no legal basis for this argument.  Service 
connection for PTSD was originally granted in a July 1995 rating 
decision and assigned an effective date of December 5, 1994.  The 
July 1995 rating decision became final when the Veteran failed to 
appeal that decision to the Board.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  To overcome finality, the Veteran 
must file a claim of clear and unmistakable error concerning the 
prior rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier than 
the date of a final decision as free-standing claims for earlier 
effective dates vitiate the rule of finality).  The Veteran has 
identified no document in the record as evidence that he appealed 
the July 1995 rating decision within the applicable time limit.  
As the July 1995 rating decision is final, evidence pertaining to 
the severity of the Veteran's disability at that time is 
irrelevant to the earlier effective date issue.

The Board concludes that the appropriate effective date for the 
assignment of a total schedular rating is March 22, 2000.  Even 
though the RO received the Veteran's request for an increased 
rating in October 1999, the first evidence supporting the 
assignment of 100 percent rating is dated subsequent to that 
request for an increase.  The most pertinent evidence concerning 
the severity of the PTSD consists the March 2000 VA hospital 
summary, which led the RO to determine that a 100 percent 
evaluation for PTSD was warranted.  Therefore March 22, 2000 is 
the earliest date that it was factually ascertainable that an 
increase in disability occurred to warrant the 100 percent 
current evaluation.  

Accordingly, entitlement to an effective date earlier than March 
22, 2000, for the assignment of a 100 percent rating for PTSD is 
not warranted.  The pertinent legal authority governing effective 
dates is clear and specific, and the Board is bound by it.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the RO provided VCAA notice to the Veteran in 
correspondence dated in July 2001.  That notice was provided in 
response to his TDIU claim, which the RO received on March 15, 
2001.  A claim for a TDIU is, in essence, a claim for an 
increased rating and, as evidenced by the November 2001 rating 
decision, the RO considered it as such.  Norris v. West, 12 Vet. 
App. 413, 420 (1999).  In response to this claim, the RO granted 
a total schedular rating for his PTSD, effective March 15, 2001.  
As this represented a full grant of benefits sought with respect 
to both the increased rating and the TDIU claims, the content of 
the notice with respect to these claims is no longer relevant.  
VAOPGCPREC 6-99 (Jun. 7, 1999).  Presently, the only issue on 
appeal is entitlement to an earlier effective date for the total 
schedular rating for service-connected PTSD, which was initially 
raised in a June 2004 NOD.  When VA has already given VCAA notice 
on a claim, and in response to a decision on that claim receives 
an NOD raising a new issue, VCAA does not require VA to provide 
notice of the information and evidence necessary to substantiate 
the newly raised claim.  VAOGCPREC 08-2003.  Thus, the RO 
satisfied the duty to notify through its issuance of the July 
2001 correspondence and the newly raised earlier effective date 
issue does not require issuance of additional notice.

Although notice of the effective date element was not provided to 
the Veteran in the July 2001 correspondence, the Board finds that 
he has not been prejudiced by this.  Throughout the course of 
this appeal, the Veteran, through counsel, has submitted numerous 
statements addressing the issue of when his total disability 
rating became factually ascertainable and he filed relevant 
documents in support of both the rating and effective date 
aspects of his claim.  Thus, the Veteran has demonstrated actual 
knowledge of what he needed to show to establish entitlement to 
the benefit sought.  Remanding for further notice of the laws and 
regulations concerning effective dates would delay the claim, 
would not likely lead to the submission of additional pertinent 
evidence, and would serve no purpose.

The RO has also fulfilled its duty to assist the Veteran in 
developing his claim.  As noted, the only issue for consideration 
is whether the Veteran is entitled to an earlier effective date 
for his total rating for PTSD.  The Veteran has identified no 
records that would be relevant in substantiating that element of 
his PTSD claim.  As such, VA has no further duty to assist the 
Veteran in developing this claim.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, supra.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding 
the need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection or increased ratings are awarded.  However, in 
this case since the claim in question is being denied, such 
matters are moot.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Veterans 
Court has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a 100 percent rating for PTSD prior to March 22, 
2000 is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


